Citation Nr: 1122216	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  10-41 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that, while the Veteran previously was represented by the North Carolina Division of Veterans Affairs, in November 2010, before certification of the appeal to the Board, the North Carolina Division of Veterans Affairs revoked its power of attorney by way of a letter sent to VA and the Veteran.  As the Veteran has not obtained another representative, the Board now recognizes the Veteran as proceeding pro se in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's appeal.

Initially, the Board notes that the Veteran's service treatment records are not associated with the claims file and were likely destroyed in a fire that occurred at the National Personnel Records Center in 1973.  Therefore, the only information that has been provided regarding the Veteran's in-service history associated with noise exposure, hearing loss, and tinnitus are the lay statements from the Veteran.  The Board finds that these statements are credible.

While the Veteran submitted a May 2009 opinion from a private physician which supported his claim, the Board finds that it is inadequate because the examiner did not obtain a full history of noise exposure from the Veteran, to include any post-service exposure, and did not provide a rationale for his opinion  In addition, while the diagnosis was severe sensorineural hearing loss, VA regulations require that pure tone threshold results are provided to determine whether the Veteran meets the VA criteria for a bilateral hearing loss disability under 38 C.F.R. § 3.385 (2010).  Therefore, the Board finds that a remand is necessary to provide the Veteran with an adequate examination addressing his claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature and etiology of his claimed bilateral hearing loss disability and tinnitus.  The claims file should be provided for review, and the Veteran should be interviewed regarding his in-service and post-service noise exposure.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.

Based on the results of the Veteran's physical examination, his lay statements regarding his history of noise exposure and symptoms, and a review of the claims file, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss disability, if diagnosed, is related to active service.  The examiner is also asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that tinnitus, if diagnosed, is related to active service. 

The examiner is hereby notified that the Board finds that the Veteran's statements regarding his in-service noise exposure are credible.

A complete rationale should be provided for any opinion expressed.

2.  Readjudicate the Veteran's claims for service connection for bilateral hearing loss disability and tinnitus.  If any benefit sought on appeal is not granted, the Veteran should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



